                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICARDO A. SISNEROS,                                Case No. 19-cv-01545-JD
                                                          Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                  v.
                                   9
                                                                                             Re: Dkt. No. 2
                                  10     OAKLAND UNIFIED SCHOOL
                                         DISTRICT,
                                  11                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The complaint indicates that this case is substantially similar to another action in this

                                  14   District, Ricardo A. Sisneros v. Oakland Unified School District, 14-cv-5144-JST, which was

                                  15   dismissed in November 2016. Plaintiff is directed to show in writing by May 1, 2019, how the

                                  16   claims and facts here are materially different, and why the case should be allowed to proceed in

                                  17   light of the prior dismissal. Plaintiff is advised that any failure to meet this deadline or the terms

                                  18   of this order will result in dismissal of this case with prejudice under Federal Rule of Civil

                                  19   Procedure 41(b).

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 10, 2019

                                  22

                                  23
                                                                                                      JAMES DONATO
                                  24                                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
